Citation Nr: 0945116	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-39 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected cervical whiplash injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

In July 2008, the Veteran submitted to the Board additional 
evidence for consideration in connection with her increased 
rating claim on appeal.  Attached was a VCAA response 
received in July 2008 but dated in May 2008 where the Veteran 
noted that she had additional evidence and wanted to wait the 
additional 30 days before her claim was forwarded to the 
Board.  Additionally, VA treatment records were provided, 
including a June 2008 X-ray report of the cervical spine with 
an impression of minimal degenerative changes.  No waiver of 
initial RO review was attached to these documents.  Thus, 
while regretting the additional delay in this case, the Board 
has no alternative but to remand this matter to the AMC/RO 
for consideration of the additional evidence received, in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2008).  
Appropriate action should be taken to ensure that the AMC/RO 
readjudicates the Veteran's claim of entitlement to an 
increased rating for service-connected cervical whiplash 
injury on the basis of all the evidence on file.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must readjudicate the Veteran's 
claim of entitlement to an increased 
rating for service connected cervical 
whiplash injury on the basis of all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal is not granted, the Veteran and her 
representative must be provided with a 
SSOC, which should include a summary of 
all of the evidence added to the record 
since the May 2008 SSOC.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


